Citation Nr: 1641776	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-27 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder, to include spina bifida occulta.

2.  Entitlement to service connection for spina bifida occulta.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from November 1972 until December 1993.  This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted additional, relevant evidence following a May 2013 statement of the case and did not indicate waiver of RO review.  The evidence included October 2013 lumbar spine MRI results and records from the Jacksonville Spine Center dated February 2014 through April 2014.  In light of the Board's favorable decision to reopen the Veteran's claim and grant service connection for a lower back disorder, there is no prejudice to the Veteran from the Board's consideration of this evidence in the first instance.

In June 2016 the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the electronic claims folder.  

Private treatment records submitted by the Veteran in connection with his spina bifida occulta claim show additional diagnoses of degenerative disc disease, lumbar stenosis, and lumbar herniated nucleus pulposus.  Thus, the Board will recharacterized the Veteran's reopened claim of entitlement to service connection for spina bifida occulta generally as a claim of entitlement to a low back disorder, to include spina bifida occulta.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS.

The issues of entitlement to service connection for hypertension and spina bifida occulta are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2010 rating decision denied entitlement to service connection for a low back disorder, to include spina bifida occulta.   The Veteran did not appeal that decision, or submit new and material evidence within one year.

2.  The evidence associated with the file after the December 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder, to include spina bifida occulta.

3.  The Veteran's currently diagnosed chronic herniated nucleus pulposus and lumbar spinal stenosis with sciatica had their onset during a period of active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder, to include spina bifida occulta.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. 
§ 3.156 (2015). 

2.  The criteria for service connection for chronic herniated nucleus pulposus and lumbar spinal stenosis with sciatica are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established for certain preexisting conditions aggravated during the Veteran's period of service.  Every Veteran is presumed to have been in sound condition when accepted for service except as to defects, infirmities, or disorders noted at the time of acceptance; or, where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by the Veteran's period of active service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  To rebut the presumption of soundness, the burden falls on VA to demonstrate with clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304 (b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition. 38 U.S.C. § 1153 (West 2014).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection rather than service aggravation, and no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner, 370 F.3d at 1096.

Congenital or developmental defects are not considered to be diseases or injuries within the meaning of applicable VA laws governing disability compensation benefits. 38 C.F.R. § 3.303 (c).  Service connection may be granted for diseases, as opposed to defects, of congenital, developmental or familial origin. VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  Service connection can also be established if a congenital defect was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect. VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness applies to a congenital disease, but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

In May 2010 the Veteran filed a claim of entitlement to service connection for "lower back condition (pain)."  In a December 2010 rating decision, the RO denied entitlement to service connection for lumbar spine strain on the grounds that the condition neither occurred in nor was otherwise related to the Veteran's period of active duty service.  In the analysis, the RO acknowledged that the Veteran's service treatment records (STRs) showed in-service x-ray evidence of spina bifida occulta, but noted that spina bifida occulta was considered a congenital anomaly.  Instead of filing a notice of disagreement as to the December 2010 denial of entitlement to service connection for lumbar spine strain, in May 2011 the Veteran filed a claim of entitlement to service connection for spina bifida.  That claim was then denied in the February 2012 rating decision currently on appeal.

In the February 2012 decision, the RO did not characterize the Veteran's May 2011 spina bifida claim as a new and material evidence issue, and did not address the earlier December 2010 rating decision.  This was in error as the December 2010 rating decision was an implicit denial of entitlement to service connection for spina bifida based on the finding that it was a congenital anomaly.  As the Veteran did not submit a timely notice of disagreement or submit new and material evidence within one year of that rating decision, the December 2010 rating decision was final.  Thus, a new and material evidence analysis should apply to the spina bifida occulta and low back disorder issue, as there was a previous, final adjudication for this issue in December 2010.

Evidence of record at the time of the December 2010 rating decision includes the following:  the Veteran's STRs showing multiple complaints of ongoing low back pain, x-rays showing spina bifida occulta, diagnoses of chronic L-5 strain, lower lumbar spasm, and rule out herniated nucleus pulposus and nerve impingement; private medical records from Family Care Partners noting a diagnosis of degenerative disc disease of the lumbar spine at L5-S1, with facet arthropathy greatest at L5-S1; an October 2010 VA examination and report noting a diagnosis of lumbar spine strain, and indicating that a nexus opinion could not be provided without resorting to mere speculation; and the Veteran's report at the October 2010 VA examination that he injured his lower back doing sit-ups and thereafter experienced chronic back pain.  Those records do not specifically indicate that the Veteran's spina bifida occulta was aggravated by the Veteran's period of service.

Evidence submitted after the December 2010 decision includes a January 2012 VA medical opinion that there was no material aggravation of the Veteran's spina bifida occulta in service because there was no evidence of chronicity of back problems in-service or immediately thereafter; and the Veteran's June 2016 hearing testimony that he had no back problems prior to entering service, that he first started to have back pain in service, and that he received treatment for his back shortly after separation from service.  The Veteran's lay testimony that his spina bifida occulta was asymptomatic prior to service, and that he first experienced chronic back pain while on active duty that continued thereafter constitutes evidence of potential aggravation of his claimed spina bifida occulta.

The Board finds that new and material evidence has been presented.  The Veteran's June 2016 hearing testimony is new because it was not previously submitted to VA.  The evidence is material because it relates to an unestablished fact necessary to establish the claim; specifically evidence of in-service aggravation of spina bifida occulta.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant, as evidence of no back symptomatology prior to service and evidence of back treatment immediately following separation from service was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including obtaining additional treatment records and providing an adequate examination, it raises reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Service Connection

The Veteran is seeking entitlement to service connection for a low back disorder, to include spina bifida occulta, which he alleges had its onset during his period of active service.  The issue of service connection for spina bifida is remanded herein.  

The Veteran's STRs are significant for a November 1974 complaint of back pain for one and a half months, an assessment of chronic L-5 strain, and x-rays significant for spinal bifida occulta at S-1; a March 1991 complaint of lower back pain for three months and an assessment of lower lumbar spasm; April 1991 ongoing complaints of worsening lower back pain and an assessment of rule out herniated nucleus pulposus at L4-L5; an October 1992 complaint of lower back pain following exercise with a report of a "cracking sound," and an assessment of lumbar strain; a July 1993 consultation request for lumbosacral strain that had been present two years and assessed as lumbosacral strain rule out nerve impingement; another July 1993 assessment of lumbosacral strain and cannot rule out HNP L5-S versus nerve impingement; a September 1993 follow up of L-5 pain following physical training and assessed as lower back pain with radicular symptoms; and the Veteran's service separation report of medical history in which he noted recurrent back pain

Private medical records from Family Care Partners show that in August 2008 the Veteran presented with complaints of back pain and diagnostic testing was significant for degenerative disc disease of the lumbar spine at L5-S1, with facet arthropathy greatest at L5-S1.

The Veteran underwent a VA spine examination in October 2010.  At that time the Veteran gave a history of back pain during active service and persisting thereafter.  The examiner noted that the Veterans STRs were significant for recurrent back pain.  The examiner stated they were unable to provide an opinion as to whether the Veteran's lower back pain was etiologically related to his period of active service due to the gap in medical records from separation from service in 1993 to 2008 when the Veteran was again treated for lower back pain.  

October 2013 private MRI testing results were significant for moderate L5-S1 degenerative disc disease contributing to bilateral neuroforaminal narrowing in conjunction with facet degeneration, and severe canal stenosis at L4-5.

February 2014 private treatment records from Jacksonville Spine Center show ongoing treatment for lumbago, lumbar stenosis, bilateral sciatica, and lumbar herniated nucleus pulposus.

At the June 2016 Board hearing, the Veteran testified that his lower back pain first began in service and continued thereafter.  

In July 2016, the Veteran submitted a medical opinion from his treatment provider at the Jacksonville Spine Center, Dr. DW.  Upon review of the Veteran's STRs, Dr. DW opined that the Veteran's currently diagnosed chronic lumbar herniated nucleus pulposus and lumbar stenosis with sciatica were etiologically related to the Veteran's period of active service.  In support of that opinion, Dr. DW cited to the multiple examples of in-service treatment for low back pain with sciatica.

The foregoing evidence establishes that service connection for lumbar spine herniated nucleus pulposus and lumbar stenosis with sciatica is warranted.  First, the Veteran carries current diagnoses of chronic lumbar herniated nucleus pulposus and lumbar stenosis with sciatica.  Second, the Veteran's STRs are significant for ongoing complaints of and treatment for back pain, and while in service the Veteran was diagnosed with chronic lumbosacral strain and rule out herniated nucleus pulposus L5-S versus nerve impingement.  Third, the Veteran's treating physician opined, upon a review of the relevant STRs, that the Veteran's currently diagnosed lumbar herniated nucleus pulposus and lumbar stenosis with sciatica was etiologically related to the Veteran's multiple in service complaints of the same symptomatology.  The Veteran has also competently and credibly testified that his low back pain had its onset in service and has persisted since that time.  The October 2010 VA examination report did not include an opinion regarding the etiology of the Veteran's claimed lower back disorder, and therefore that examination report does not constitute evidence against the claim.  

Thus, the probative evidence of record demonstrates that the Veteran's currently diagnosed currently diagnosed lumbar herniated nucleus pulposus and lumbar stenosis with sciatica are etiologically related to his period of active duty service and service connection is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder, to include spina bifida occulta is reopened.  

Entitlement to service connection for lumbar herniated nucleus pulposus and lumbar stenosis with sciatica is granted.  


REMAND

Regarding the Veteran's remaining claims on appeal, remand is required to obtain outstanding treatment records and secure adequate VA examinations and opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the adequacy of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

First, at the June 2016 VA hearing, the Veteran reported receiving treatment for his back and hypertension at the Naval Hospital in Jacksonville following separation from service in December 1993.  Currently of record are the Veteran's STRs that include Jacksonville Naval Hospital records through November 1993, but no such records following service discharge.  On remand it is necessary to undertake development to obtain the Veteran's treatment records from the Jacksonville Naval Hospital and associate them with the claims folder.

Second, the Veteran's October 2010 hypertension examination is inadequate.  In the 2010 examination report, the examiner determined that the Veteran's military records were silent for a diagnosis of hypertension, and that there was only one in-service report of an elevated blood pressure of 150/90.  However, the Veteran's STRs show that on multiple occasions the Veteran's diastolic pressure was 90mm Hg or very close thereto.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 note 1 (2015).  Thus, the 2010 examination report was based on an inaccurate reporting of the facts and inadequate.  

The Board notes that in July 2016 the Veteran submitted an opinion from a private doctor stating that the Veteran's claimed hypertension was caused by the Veteran's military service.  In support of that opinion, the doctor stated that the Veteran had left ventricular hypertrophy due to long-term poorly controlled hypertensive disease.  Unfortunately, that opinion is inadequate as it fails to provide an explanation as to how the Veteran's hypertension is etiologically related to his period of active service.  

Similarly, the January 2012 VA examiner's opinion regard the Veteran's spina bifida occulta is also inadequate.  Without conducting an interview or examination, that examiner opined that it was less than a 50 percent probability that there was any material aggravation of spina bifida occulta in service.  In support of that opinion, the examiner reported that there was no evidence of chronicity of back problems in service, at separation, or immediately thereafter.  As noted above, the Veteran's STRs are significant for multiple complaints of chronic back pain and the Veteran reported recurrent back problems on his report of medical history at separation.  The Veteran has also reported that he was treated for his back shortly after separation from service.  Moreover, clarification is necessary as to whether the Veteran has a diagnosis of spina bifida occulta.  This is due to the fact that the Veteran's post-service medical records include extensive treatment for the back that makes no mention of a diagnosis of spina bifida occulta.  Further, it is unclear whether spina bifida occulta is a congenital defect or a disease.  For all these reasons, remand is required to secure an adequate VA examination and opinion regarding the etiology of the Veteran's claimed spina bifida occulta.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include records after November 1993 at the Naval Hospital in Jacksonville, Florida.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed spina bifida occulta.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:  

a)  Does the Veteran have current diagnosis of spina bifida occulta since 2009?

b)  Is spina bifida occulta a congenital defect or disease?  For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")  

c)  If spina bifida occulta is a congenital defect, the examiner must indicate whether it was subject to a superimposed disease or injury during the Veteran's period of service. 

d)  If spina bifida occulta is a congenital disease or a disorder other than a congenital defect, the examiner must indicate whether it clearly and unmistakably preexisted service.  If so, the examiner must state whether spina bifida occulta was clearly and unmistakably not aggravated during service. 

In rendering the above opinions, the examiner must address the following: 1) the Veteran's testimony that he injured his back doing sit-ups in service; 2) the Veteran's STRs noting an x-ray impression of spina bifida occulta, and October 1992 treatment for back pain following an exercise injury; and 3) the Veteran's testimony regarding onset of back symptomatology in service and continuity thereafter.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his diagnosed hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hypertension was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's STRs noting diastolic pressure readings between 88 and 92mm in May 1982, October 1982, February 1983, August 1985, July 1987, October 1988, April 1991, and July 1993.   

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


